DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 14, “L-shaped” is indefinite because it is unclear what exactly “L-shaped” looks like as intended by Applicant and with reference to the drawings.  For examination purposes, “L-shaped” is being interpreted to mean a shape that has characteristics of an “L-shape”.
	
	Regarding claim 15, “a plurality of guide grooves” is indefinite because it is unclear if the plurality of guide grooves are also “L-shaped”.  For examination purposes, “a plurality of guide grooves” are not all “L-shaped”.

	Regarding claim 16, claim 16 is rejected because it contains the indefinite subject matter of claims 14 and 15.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-14, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stich (US 5,810,239).

Regarding claim 1, Stich discloses a striking tool (Fig. 1, item 1) comprising:
A nose part (Fig. 2, item 3) having an ejecting path (Fig. 6a-6c) fasteners are supplied and from which the fasteners are sequentially ejected (Col. 3, lines 17-45), the striking tool comprising: 
an attachment member (Fig. 2, item 6) that can be attached to and detached from a tip end of the nose part (Col. 3, lines 45-50), 
wherein one of the nose part and the attachment member includes an engaging protrusion (Fig. 2, item 8), and the other of the nose part and the attachment member includes a guide groove (Fig. 2, item 14) having a receiving portion (Fig. 2, side walls of guide groove is receiving portion) and a holding portion (Fig. 2, bottom wall of guide groove is receiving portion),
wherein the attachment member is attached to and detached from the nose part by an operation of the attachment member (Fig. 2, lever 18 is rotated to attach attachment member) in a direction different from an ejecting direction of the fastener (Col. 4, lines 40-60), and
wherein the attachment member is attached to the nose part in which (i) the receiving portion of the guide groove receives the engaging protrusion (Col. 4, lines 40-60), and (ii) the engaging protrusion is guided from the receiving portion of the guide groove to the holding portion of the guide groove (Col. 4, lines 40-60) by the operation of the attachment member in the direction different from the ejecting direction of the fasteners (Col. 4, lines 40-60, lever 18 is rotated to guide engaging portion from receiving portion of guide groove to holding portion of guide groove, securing the engaging portion in the guide groove).

Regarding claim 3, Stich discloses the striking tool wherein the nose part has a contact member (Fig. 2, item 10) that can be pressed against a member to be struck during striking (Col. 3, lines 31-45), and the attachment member is attached to a tip end of the contact member (Fig. 3) (Col. 4, lines 17-40).

Regarding claim 4, Stich discloses the striking tool wherein the attachment member has an insertion portion (Fig. 2, attachment member has an insertion portion 12) into which a cylindrical tip end (Fig. 2, item 10) of the contact member is inserted.

Regarding claim 5, Stich discloses the striking tool wherein the guide groove further includes an operation resisting portion (Fig. 2, item 14, 15) that, when an operation of fixing or releasing the attachment member to or from the nose part is performed, becomes a resistance against the engaging protrusion (i) during an attachment of the attachment member to the nose part by the operation of the attachment member in the direction different from the ejecting direction of the fasteners to guide the engaging protrusion from the receiving portion of the guide groove to the holding portion of the guide groove (Fig. 2, resistance occurs when sliding the attachment member to the nose part), and (ii) during a detachment of the attachment member from the nose part by the operation of the attachment member in the direction different from the ejecting direction of the fasteners to guide the engaging protrusion from the holding portion of the guide groove to the receiving portion of the guide groove. (Fig. 2, when operation resisting portions are not aligned with engaging protrusion 8, the attachment member 6 cannot be attached).

Regarding claim 6, Stich discloses the striking tool wherein (i) during the attachment of the attachment member to the nose part in which the engaging protrusion is guided from the receiving portion of the guide groove to the holding portion of the guide groove, and (ii) during the detachment of the attachment member from the nose part in which the engaging protrusion is guided from the holding portion of the guide groove to the receiving portion of the guide groove, the engaging protrusion rides over the operation resisting portion (Fig. 2, item 14, 15), to generate a sense of a click (Fig. 2, when engaging protrusion 8 contacts operation resisting portion 14, 15, a sound is made).

Regarding claim 7, Stich discloses the striking tool wherein the attachment member includes the guide groove, and the operation resisting portion is integrally formed as a part of the attachment member (Fig. 2, operation resisting portion 14, 15 is integrally formed to attachment member 6) formed of an elastic member.

Regarding claim 8, Stich the striking tool wherein a side part (Fig. 4, item 14) of the attachment member is formed with an opened check window (Fig. 4, item 14) through which attachment of the attachment member and the nose part is visually recognized (Fig. 4, nose part is visible through open check window 14).

Regarding claim 9, Stich discloses the striking tool according to Claim 1, wherein the attachment member has a guide path (Fig. 6a-6c, attachment member 6 has a guide path) continuing to the ejecting path, and an inner diameter (Fig. 6a-6c, inner diameter of guide path is larger towards the nose 3) of the guide path is formed to progressively increase toward a direction of a tip end.

Regarding claim 10, Stich discloses the striking tool further comprising: a trigger (Col. 3, lines 30-45) that is provided operably so as to strike the fasteners; and the nose part including: a contact arm (Fig. 2, item 10) that is slid to enable an operation of the trigger in a state in which the nose part is pressed against a member to be struck (Col. 3, lines 23-45), and a contact nose (Fig. 2, item 12) that can be attached to and detached from the contact arm (Col. 3, line 45-67), wherein the attachment member (Fig. 2, items 13, 20, 25) can be attached to and detached from a tip end of the contact nose (Col. 4, lines 1-40), and an operation method (Col. 4, lines 1-40) of attaching or detaching the attachment member to or from the contact nose and an operation (Col. 4, lines 1-40) method of attaching or detaching the contact nose to or from the contact arm are different from each other.

Regarding claim 11, Stich discloses the striking tool wherein the contact nose is press-fitted in parallel to the ejecting direction of the fastener (Col. 3, line 50-Col. 4, line 60), so that the contact nose can be attached to and detached from the contact arm (Col. 3, line 50-Col. 4, line 60).

Regarding claim 12, Stich discloses the striking tool further comprising an attachment holding part (Fig. 2, items 13, 20, 25) configured to hold the attachment member (Fig. 2, item 12) detached from the nose part (Col. 4, lines 1-60), wherein the attachment member (Fig. 2, item 12) can be attached to and detached from the attachment holding part by the same operations (Col. 3, line 50-Col. 4, line 60, attachment holding part 13, 20, 25 is attached to the attachment member by vertically sliding) as operations of attaching and detaching the attachment member to and from the nose part (Col. 3, line 50-Col. 4, line 60, attachment member 12 is attached to nose part 3 by vertically sliding).

Regarding claim 13, Stich discloses the striking tool wherein an extension member (Fig. 2, item 18) formed as a separate member (Fig. 2, extension member 18 is a separate member from attachment member) from the attachment member is attached to a tip end side (Fig. 2) of the attachment member.

	Regarding claim 14, Stich discloses the striking tool wherein the guide groove is L-shaped (Fig. 2, guide groove 14 is “L-shaped”, in view of the above 35 U.S.C. 112(b) rejection) and formed on an inner periphery of the other of the nose part (Fig. 2, guide groove 14 extends to inner periphery of nose part 3) and the attachment member that includes the guide groove, and wherein the receiving portion of the guide groove and the holding portion of the guide groove are formed on opposite ends of the L-shaped guide groove (Fig. 2, receiving portion extends to top and side walls of guide groove 14, holding portion is bottom of guide groove 14).


Regarding claim 17, Stich discloses the striking tool wherein in a state in which the engaging protrusion is engaged with the holding portion of the guide groove, the operation of the attachment member in the direction different from the ejecting direction of the fasteners is stopped such that attachment of the attachment member to the nose part is completed (holding portion of guide groove 14 stops further attachment of attachment member 6).

Regarding claim 18, Stich discloses the striking tool wherein the attachment member includes the guide groove (Fig. 2, item 14) and the nose part includes the engaging protrusion (Fig. 2, item 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Stich in view of Mukoyama (US 6,286,742).

Regarding claim 2, Stich discloses the striking tool wherein the operation of the attachment member in the direction different from the ejecting direction of the fastener is rotating operation (Fig. 2, item 18) (Col. 4, lines 40-60, lever 18 is rotated to engage and disengage the attachment member 6) in a circumferential direction of the ejecting path.
Stich is silent about the rotating operation being in a circumferential direction of the ejecting path.
However, Mukoyama teaches attaching an attachment member (Fig. 4, item 20) to a nose part (Fig. 4, item 110) by a rotating operation (Col. 4, line 60-Col. 5, line 30) in a circumferential direction of the ejecting path (Fig. 4).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Stich and Mukoyama to modify the striking tool of Stich to include the rotating operation of Mukoyama.  A person of ordinary skill in the art would have been motivated to make such change in order to adjust the driving depth of the tool (Mukoyama, Col. 4, line 60-Col. 5, line 30).

Claims 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stich.

Regarding claim 15, Stich discloses the striking tool wherein the other of the nose part and the attachment member that includes the guide groove includes a plurality of guide grooves (Fig. 2, item 14, 15), and the one of the nose part and the attachment member that includes the engaging protrusion includes a corresponding engaging protrusion (Fig. 2, item 8) for a guide groove.
Stich does not expressly disclose the striking tool comprising a corresponding engaging protrusion for each guide groove in the plurality of guide grooves.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include multiple engaging protrusions, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 16, Stich does not expressly disclose the striking tool wherein each guide groove in the plurality of guide grooves is arranged at equal intervals in a circumferential direction of the other of the nose part and the attachment member that includes the guide groove.
However, at the effective filing date of the invention it would have been an obvious matter of design choice to a person of ordinary skill in the art to space the guide grooves at equal intervals along the circumference of the attachment member because Applicant has not disclosed that spacing the guide grooves at equal intervals provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the guide groove orientation of Stich because the guide grooves of Stich allow for secure attachment of the attachment member to the nose part.  Therefore it would have been an obvious matter of design choice to modify Stich to obtain the invention as specified in claim 16.

Regarding claim 19, Stich discloses the striking tool wherein the attachment member includes the guide groove (Fig. 2, item 14) and the nose part includes the engaging protrusion (Fig. 2, item 8).
However, Stich does not expressly disclose the attachment member includes the engaging protrusion and the nose part includes the guide groove.
At the effective filing date of the invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the guide groove on the nose part and the engaging protrusion on the attachmend member because Applicant has not disclosed that the guide groove on the nose part and the engaging protrusion on the attachment member provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the guide groove on the attachment member and the engaging protrusion on the nose part, as taught by Stich, because the attachment member of Stich is securely attached to the nose part, allowing for firing of large fasteners.  Therefore it would have been an obvious matter of design choice to modify Stich to obtain the invention as specified in claim 19.

Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive for the following reasons:
Regarding Applicant’s argument that the attachment member of Stich is not attached to the nose part by operating the attachment member in a direction different from an ejecting direction, Examiner disagrees.  Examiner notes lever 18 is a component of attachment member and thus attachment member is attached to nose part by operating the attachment member in a direction different from an ejecting direction.  Therefore the rejection is maintained.
Regarding Applicant’s argument that the attachment member of Stich does not include a engaging protrusion and the nose part of Stich does not include a guide groove, Examiner addresses this limitation in the 35 U.S.C. 103 rejection of claim 19.  Therefore the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731